 SAN FRANCISCO TYPOGRAPHICAL UNION319San Francisco Typographical Union No.21 Interna-tionalTypographical Union,AFL-CIOandCali-forniaNewspapers,Inc. d/b/a San Rafael Inde-pendentJournal.Cases20-CB-2285-1,20-CB-2285-2, and 20-CB-2285-3September 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 13, 1971, Trial Examiner James T. Barkerissued his Decision in this proceeding, finding that theRespondent had engaged in and was engaging incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision witha supporting brief, the General Counsel filed limitedcross-exceptions and an answering brief, and theCharging Party filed cross-exceptions and an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified below.The Trial Examiner found that the Respondentviolated the Act by filing charges against, and citingbefore an investigating committee and its trialcommittee, employer representatives who conse-quently were fined and expelled from Respondent.However, he did not refer to such violations in hisrecommended Order and notice. The General Coun-sel excepts to this apparent oversight. We find merit tothis exception and shall amend the Order and notice.As we agree with the Trial Examiner that theEmployer's representatives were at all relevant timessupervisors within the meaning of the Act, we find itunnecessary to adopt or pass upon the Examiner'sstatement that it is the individual's status at the timediscipline is imposed that governs.ORDERPursuant to Section 10(c) of the National Labor193 NLRB No. 41RelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent, San Francisco Typo-graphical Union No. 21, International TypographicalUnion, AFL-CIO, its officers, agents, and representa-tives, shall take the action set forth in the TrialExaminer's recommended Order as herein modified.1.Insert the following at the beginning of para-graph 1(b) of the Trial Examiner's recommendedOrder:"Filing intraunion charges against, citing before anintraunion committee or trial tribunal,".2.Substitute the attached notice for the TrialExaminer's notice.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce CaliforniaNewspapers, Inc., d/b/a San Rafael IndependentJournal, in the selection and retention of itsrepresentatives, includingEarlDixon,RobertDixon, and Ernest Fingerlos, for purposes ofcollective bargaining and adjustment of grievancesof employees.WE WILL NOT in any like or related mannerrestrain or coerce California Newspapers, Inc.,d/b/a San Rafael Independent Journal, in theselection of representatives chosen for the purpos-esof collective bargaining and adjustment ofgrievances of employees.WE WILL NOT file intraunion charges against,citebefore an intraunion committee or trialtribunal, fine, or otherwise discipline Earl Dixon,Robert Dixon, or Ernest Fingerlos because of theirconduct and performance of work as the selectedrepresentatives of California Newspapers, Inc.,d/b/a San Rafael Independent Journal, for thepurposes of collective bargaining and adjustmentof grievances.WE WILL rescind any fines, suspensions, expul-sions, or other disciplinary acts taken against EarlDixon, Robert Dixon, and Ernest Fingerlos, andexise and expunge all records or other evidence inour files resulting from charges and proceedingsbrought against Earl Dixon, Robert Dixon, andErnest Fingerlos because of their working for SanRafael Independent Journal during the course ofthe strike called by us. 320DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARDSAN FRANCISCOTYPOGRAPHICAL UNIONNo. 21 INTERNATIONALTYPOGRAPHICAL UNION,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, Box 36047, 450Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter was heardat San Francisco, California, on January 12, 27, 28, and 29,1971, pursuant to separate charges filed on July 20, 1970, byCalifornia Newspapers, Inc., d/b/a San Rafael Independ-ent Journal, hereinafter called The Journal. On September14, 1970, the Regional Director of the National LaborRelationsBoard for Region 20 issued a consolidatedcomplaintand notice of hearing alleging that San FranciscoTypographical Union No. 21, International TypographicalUnion, AFL-CIO, hereinafter called the Respondent hadviolated Section 8(b)(1)(B) of the National Labor RelationsAct, as amended, hereinafter called the Act. On March 22,1971, the parties timely filed briefs with me.Upon consideration of the briefs of the parties, and uponthe entire record in thiscase'and my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCaliforniaNewspapers, Inc., d/b/a San Rafael Inde-pendent Journal, is a California corporation which hasbeen at all times material herein engaged in the publicationat its newspaper publishing plant in San Rafael, California,of a daily newspaper, the San Rafael Independent Journal.During the calendar year immediately preceding theissuance of the complaint herein, The Journal receivedgross revenues in excess of $200,000 from the sale ofnewspapers and of advertising therein. During the sameperiod of time, The Journal has been a subscriber to theIThe transcript of this proceeding contains numerous errors Counselfor the General Counsel has filed a motion to correct certain of them Noopposition has been filedAs the motion of the General Counsel isaddressed to theprincipal substantive errors in the transcript and as myanalysis of the record indicatesthatthe corrections are warranted, theAssociated Press and United Press International, each ofwhich is an interstate news service. Additionally, during thesame period of time, in the course and conduct of itsbusinessoperations,The Journal has purchased andreceived goods and services valued in excess of $50,000 atitsSan Rafael plant directly from sources located outsidethe State of California.Upon these admitted facts, I find that at all timesmatenal herein California Newspapers, Inc., d/b/a SanRafael Independent Journal has been an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes that at all times materialherein it has been a labor organization within the meaningof Section 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA.The Issues1.Contentions of the partiesThe principal issue in this proceeding is whether RobertDixon, Earl Dixon, and/or Ernest Fingerlos were supervi-sors of The Journal with authority to adjust grievances ofemployees at a time when Respondent initiated disciplinaryproceedings against them, fined them, and expelled themfrommembership for working behind a picket lineestablished by Respondent in support of its lawful strikeagainst The Journal. The Respondent denies the commis-sion of any unfair labor practices.Initially, theRespondent contends that the relevantperiod for determining the authority of the individualsexpelled from membership is the date on which they firstworked behind the Respondent's picket line during thestrikewhich ensued. Building upon this premise, theRespondent further contends that none of the threeindividuals possessed authority on behalf of the Companytoadjust grievances or engage in collective-bargainingnegotiations on behalf of the Company at the time theycrossed the Respondent's picket line to work in the employof the Company, or at any prior time.2 Additionally, theRespondent contends that the proscriptions of Section8(b)(1)(B) are not applicable in the context of thisproceeding, because union membership of a supervisoryemployee was voluntary under the most recent collective-bargaining agreement between the Respondent and theCompany and remainedso at timessubsequent to thebeginning of the strike. As further ground for dismissing thecomplaint, the Respondent contends that, in light of theprefatory language of Section 8(b)(I), and in considerationof the decision of the U.S. Supreme Court inN.L.R.B. v.Allis-Chalmers,388 U.S. 175, Section 8(b)(1)(B) does notprohibit a labor organization from instituting disciplinaryproceedings against a foreman for crossing a lawful pickettranscriptishereby correctedin the manner indicatedat "Appendix A"(omitted from publication]2 It is concededthatnone of the threehad authorityto engage incollective-bargaining negotiations on behalfof TheJournal. SAN FRANCISCO TYPOGRAPHICAL UNION321line during a strike;and that, in any event, no violation ofSection 8(b)(1)(B) should be found where, as here, theexpelledmembers do not wish to regain their unionmembership.2.Ruling as to the relevant periodAt the hearing the General Counsel took the position thatthe relevant period for determining the possession andexerciseof supervisory authority by Robert and Earl Dixonwas January 7 through 30, 1970; and for Ernest FingerlosMarch 31 to April 22, 1970. In light of the position of theGeneral Counsel and the gravamen of the respectiveintraunioncharges tiled against the three alleged supervi-sors, the Trial Examiner ruled, in substance, at the hearingthat the relevant period for determining the supervisorystatus ofthe three individuals subjected to union chargeswas delineated, on the one hand, by the dates on which theyrespectively commenced working behind the Respondent'spicket line and, on the other hand, by the date upon whichintraunioncharges were preferredagainstthem. This rulingwas made over objections of counsel for Respondent whocontended, in substance, as noted above, that the relevantandmaterialdate for determining a possession ofsupervisory authoritywas the date upon which eachindividual crossed the Respondent's picket line, whichaction gaverise to the intraunioncharges. Respondent thuscontended that, for the aforesaid reason, it was entitled toprobe the status of each of the alleged supervisorspreceding the date upon which each crossed the Respon-dent's picket line and to elicit testimony and introduceevidence pertaining to a period prior to January 7 withrespect to Robert and Earl Dixon and March 31 withrespect to Ernest Fingerlos. Although the Trial Examinerruled adversely to the Respondent on this issue, hepermitted an offer of proof designed to establish that priorto crossing the Respondent's picket line none of the threeallegedsupervisors in fact possessed supervisory authority.This offer of proof was rejected by the Trial Examiner atthe hearing. I affirm that ruling and I do here specificallyrejectRespondent's contention that introduction ofevidence revealing the actual status of the three disciplinedindividuals as "rank and file employees" before their returnto work behind the picket line was warranted on the theorythat this would reveal that the Company's investiture ofsupervisory authority in them after the strike was for thesole purpose of immunizing them from union discipline.Among the purposes of Section 8(b)(1)(B) is the extensionof freedom to an employer isolated from union interferenceand coercion to select supervisory personnel to meetbusinessand operationalexigencies.It is the authoritypossessed by the individual selected by management at thetime he was subjected to union discipline that governs andnot his prior or subsequentstatus.Practical impedimentsconfronting the Respondent in disproving the GeneralCounsel's contention do not warrant a different result. Inany event, latitude was given Respondent in probing theauthority possessed by each of the disciplined employeesimmediately preceding the relevant date on the theory that3All dates herein refer to the calendar year 1970 unless specificallyindicated otherwise4At all pertinent times advertising composition at The Journal hadthiswould give insight into the validity of testimonysuggesting that during the relevant period previouslypossessed supervisory authority was merely reinforced andreiterated by top management.B.The Pertinent Facts1.Background factsOn January 7, 1970,3 Respondent commenced a strike atThe Journal. The strike grew out of the inability of theRespondent and The Journal to successfully negotiate acollective-bargaining agreement to replace the agreementbetween them which had expired on November 2, 1968.On January 7 ultimate authority and responsibility forthe entire operation of The Journal resided with thepublisher of The Journal. Norwin Yoffie in his capacity asgeneralmanager of The Journal was next in line ofauthority. On January 7, and at relevant times thereafter,Gordon Dixon was employed in the capacity of superin-tendent of The Journal and in this capacity had generalsupervisory authority over the composing room, thepressroom, the engraving department, and the typingdepartment. He similarly had the title of foreman. GordonDixon had the authority to hire and discharge composingroom employees. He maintained one office adjacent to thecomposing room and a separate office on the same floor asthe composing room but not contiguous to it. On or aboutJanuary 22, Gordon Dixon suffered a heart attack and washospitalized untilMarch 1970. During his hospitalization,he retained the title of superintendent and of foreman.In the composing room work tasks are performed whichrelate to the flow of editorial copy through the department.It is also in the composing room that the markup andpasteup of advertising copy is performed. Additionally,linotype and TTS machines are utilized and monitors areoperated. It is in the composing room that the task ofproofreading material is performed.During the relevant period, Earl Dixon servedas assistantforeman in charge of the day shift in the composing roomand Robert Dixon was employed in the composing room inthe capacity of assistant foreman in charge of cold-typecomposition andmakeup.4EarlDixon hadgeneralresponsibility for the entire operation of the day shift in thecomposing room and had specific responsibility in the areaof composition, which included work performed by TTSand linotype operators, and by monitors and proofreaders.Robert Dixon's area of specific responsibility was withrespect to cold-type composition. Additionally, he hadresponsibility in themakeup of news pages in thecomposition room.With the commencement of the strike and for a period oftime thereafter, the work of the composing room wasperformed by management and supervisory personnelaugmented by a number of rank-and-file employees. ByJanuary 17, management was able tobegin assigningpersonnel permanently to a work position, but no definitivetwo-shift arrangement emerged until several days later.been in cold-type By this process advertisingis composedon a photo-composition or lino-film machineand then pasted into position on thepage 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The supervisory issuea.The hiring proceduresIn January, following commencement of the strike,approximately 30 or 35 composing room employees werehired. By virtue of the strike, it became necessary for TheJournal to increase its recruitment efforts, and to this end,after initial testing and screening procedures were per-formed with the participation of Norwin Yoffie, GordonDixon and other officials of the Company, the assistantforemen of the various departments, including Robert andEarl Dixon, conducted final interviews and made the finalselection of personnel. New hires were accomplished byRobert and Earl Dixon during this period of time withoutthe prior approval of Gordon Dixon.Coincident to undertaking the reconstitution of the workforce,Norwin Yoffie spoke to all plant supervisors,including Robert and Earl Dixon. He informed them of theurgency of recruitment efforts and outlined the program tobe followed in recruiting, screening, testing, and selectingpersonnel. He delineated to the supervisors their respectiveareas of work responsibility and informed them that theywould have the responsibilities for making the finalevaluation of an applicant's qualifications and for selectingpersonnel for hire in their respective assigned departments.He detailed for the supervisors some of the "specifics"entailedwithin their "general responsibilities."Yoffiefurther discussed with the supervisors the "wage philoso-phy" that would apply in operating their departments andin the course of the discussion informed them that they hadauthority to recommend wage increases for personnelunder their direction.b.Robert DixonDuring the period January 7 to January 30,5 RobertDixon, as found, was employed in the composing room ofThe Journal in the capacity of assistant foreman in chargeof cold-type composition and makeup. On or aboutJanuary 22, when Gordon Dixon became hospitalized,Robert Dixon became acting foreman of the composingroom. During the aforesaid period, Robert Dixon was paida weekly salary of $197.10. His normal workweek was 35hours. For the purposes of overtime compensation, he waspaid at a premium rate of time and one-half of his hourlycompensation which was the equivalent of 1/35th of hisweekly salary. The highest weekly scale for any rank-and-fileemployee working under Robert Dixon during therelevant period was $182.10 per week. Robert Dixon didnot participate in any bonus or other remuneration otherthan his salary and overtime compensation.5 In accordance with the ruling of the Trial Examiner, this period oftime is deemed the relevant period for determining the status of Robertand Earl Dixon6Eight or ten employees were employed in pasteup and advertisingtasks while an additional four or five were employed as floor workersrYoffie testified that much overtime was worked in the composingroom during the period of January 7 to 30, and that the work force duringthat periodof time was an expanding one However,he further testifiedthat "the pattern of life" in the department was such as to necessitate anassumption that time off was requested and granted.INorwin Yoffietestified that some of the personnel had worked inother departments and that, to effectuate the transfer of these employeesDuring the relevant period, Robert Dixon had responsi-bility and authority to assign work and to supervise thework of rank-and-file employees in the composing room.After January 17, but prior to January 30, a complement ofapproximately 15 permanent employees had been achievedat The Journal in those job categories in the composingroom over which Robert Dixon had authority.6 During therelevant period, Robert Dixon had authority to transfer,recall,discipline and discharge employees and he wasvested with authority to grant time off, to participate in thehire of new employees, to recommend wage increases foremployees under his direction and to request saidemployees to work overtime. Additionally, Robert Dixonhad authority to adjust grievances of employees engaged inthe pasteup, cold-type composition work and in the floormakeup work. Procedures in effect after January 7provided for grievances to be taken up individually by theaggrieved employee with his supervisor. During the periodimmediately following thecommencementof the strike,Yoffie specifically instructed Robert Dixon that he hadauthority to discharge employees and to take disciplinaryaction against them. In his testimony at the hearing, Yoffiecould not recount with particularityinstanceswhereinRobert Dixon had discharged, disciplined, granted time offto, adjustedgrievancesof, or required employees to workovertime. Yoffie testified,nonetheless, in substance, thatthese prerogatives and authorities were inherent in RobertDixon'sassignedresponsibilities in the composing roomand would have been exercised in the normal course ofevents in the composing room.7However, Yoffie testified that Robert Dixon had a role inhiring "most" of the 15 employees who constituted thecomplement of permanent employees in the composingroom in those job categories over which Robert Dixon hadauthority.8 Additionally, the testimony of Norwin Yoffieestablishes that during the relevant period Robert Dixonrecalled at least two employees.9In the daily performance of his duties, Robert Dixonspent a portion of the worktime making up advertising copyto be set on the linotypemachine inthe department. By thisprocedure indicationismade onthe advertising copytransmitted from the advertising services department to thecomposing room as to the type face,size,and measure inwhich the copy is to be finally set for reproduction. RobertDixon also performed some pasteup and floor work. Otherportions of his workday were devoted to overseeing anddirecting the work of others in the department.Because ofthe relative inexperience of the work complement duringJanuary 7 to 30 a large portion of Robert Dixon's time wasspent in oversight tasks. Included in these tasks, as thoseresponsibilities relate specifically to the flow of advertisingunder then prevailing procedures,RobertDixon wouldhave hadto make aspecific request to the department head of the department in which theseemployeeshad formerlybeenemployed, or to GordonDixonYoffie wasunableto testify specificallywith respect toindividualtransfers requestedby Robert Dixon, but hetestified that he learnedby wordof mouth fromsupervisionthat at least one such request had beenmade byDixon andhad been honored9The term"recall"is a word of art referring to the return upon requestof supervision of an employee to perform additional work tasks after hehad completed his normal shift and has left the plantfor the day RobertDixon's authority to recall employees had beenverballyemphasized to himby Yoffieduring conversations between them SAN FRANCISCO TYPOGRAPHICAL UNION323copy through the composing room, Robert Dixon had theresponsibility for directing an employee to "redo" anadvertisement which was revealed by proofreading scrutinyto have been incorrectly marked as to type and size.c.Earl DixonDuring the relevant period, Earl Dixon's responsibilitiesas assistantforeman in charge of the entire day shift in thecomposing room required him to designate the work to beperformed by the employees employed in those jobcategories,as above found, over which he had specificresponsibility. Additionally, this element of his responsibili-ty required him to determine whether or not thejob tasks hedesignated to be performed had been carried out in a timelyfashion. In fulfilling these responsibilities, EarlDixonexercised judgment and discretion in the designation ofemployees to perform the work tasks at hand. His exerciseof this judgment and discretion was based on his knowledgeof the work skills and capabilities of the employees underhis direction. During relevant times, Earl Dixon had a deskin the composing room from which he had a view ofportions of the composing room.Throughout the relevant period, Earl Dixon participatedin the selection of personnel for work in the composingroom and he had authority to hire, discharge, transfer, andsuspend employees. He had authority also during thisperiod of time to grant time off, to request employees towork overtime, to recall employees, and to recommendwage increases. EarlDixon had occasion during therelevant period to be in complete charge of the composingroom and during this time span he caused employees to betransferred from one job to another. Additionally, duringthis time period, Earl Dixon was vested with specificauthority to deal with and adjust employee grievances. Thisauthority included the capacity to advise and assist theemployees under his direction concerning problems relatingto their compensation or to their work. 10d.Ernest FingerlosDuring times relevant herein, and specifically during thefirstweek of April, Ernest Fingerlos served in the capacityof chief machinist at The Journal. His duties wereperformed in the composing room at The Journal and theyincluded responsibilities to maintain and repair all of thecomposing room equipment, to order equipment and partsas needed, to obtain supplies for the continued operation ofthe equipment and to direct the work of other machinists.During the time period March 31 to April 22, two10EarlDixoncrediblytestifiedthat prior to January 7 he had authorityto hire,discharge,and suspendemployees and to resolvegrievancesHetestified that he exercisedhis authority to hire employees prior to January 7and resolved some grievancesDocumentaryevidenceof record supportsDixon's testimony in this latter regard.Earl Dixonfurther testified that hedid not discharge or suspendany employee prior to January 7 and that hedid not possessthe authority to discharge employeeswhenGordon Dixonwas presentu Norwin Yoffietestified thatwhile the collective-bargainingagreementthen in effect gaveGordon Dixonthe exclusiveauthorityto dischargeemployees in the composing room,in actualpractice, when Gordon Dixonwas not present, this right to terminateemployeeswas "assumed byanother" He testified further, in substance,with respecttomachinistswhom Fingerlosin 1969 employed, that GordonDixon made the formalmachinists, in addition to Fingerlos, were employed by TheJournal. In his capacity as chief machinist, Fingerlospossessedduringpertinenttimes,authority to hire,discharge,assign,and to transfer machinists from one jobto another. He also had authority to request machinists towork overtime and to recommend a wage increase formachinists.His authority included the responsibility toconsider and deal with employee grievances. Fingerlosworked principally during the daytime hours at TheJournal,whereas one of the machinists, Craig Dumont,worked during the evening hours. However, on "mostdays" the hours of work for Fingerlos and Dumontoverlapped.Norwin Yoffie testified that subsequent to the beginningof the strike he specifically detailed to Fingerlos the natureof his authority as head machinist. He pointed out toFingerlos that in his capacity as head machinist Fingerloshad the responsibility for the selection, hiring, anddischarging of machinists. Yoffie testified, however, thatFingerlos played no role in the initial hire or transfer of thetwo machinists who were working in the department duringtimes pertinent herein. He further testified that during theperiodMarch 31 to April 22 Fingerlos did not hire orterminate any machinists. However, he testified that during1969 Fingerlos hired a machinist and that in late 1968 orearly 1969 he terminated one.iiNorwin Yoffie testified that one of the machinistsworking under the direction of Fingerlos during timespertinent herein was a "fully competent" machinist whohad the capacity to work by himself without supervision.However, he further testified that one of the othermachinists was "not fully qualified" and that while he wascapable of working by himself there were many levels ofwork that he could not perform. Yoffie further testified thatin instances wherein the two machinists had performedcomplex work on machinery in the composing room it wasFingerlos' duty and practice to check the work to determinewhether or not it had been satisfactorily accomplished.12Norwin Yoffie was unable to testify with specificityconcerninginstanceswherein, during the period March 31toApril 22, Fingerlos actually exercised the authority toadjust grievances, recommendwage increases,grant timeoff to employees or to require employees to work overtime.However, Yoffie testified that authority to take theseseveral actions was inherent in the authority possessed byFingerlos.13On April 22, and at pertinenttimes,Fingerlos wassalaried and his weekly salary exceeded that of either of thetwo machinists who worked under his direction. Like theoffer of employment but thatFingerlos, nonetheless, effectivelyselectedthe machinists for employment12NorwinYoffie testified that at a time subsequent to the strike themachineryin the composing room was replacedby moresophisticatedmachinery which hadthe effect of eliminating much of the routinemaintenance which at the time of the strike was absorbing the attention ofthe machinists.Yoffie didnot specify in his testimony when this transitionto the more sophisticated and automatedmachinerywas accomplished13Yoffietestified, in substance,that prior to the strike Fingerlos hadactuallyparticipated in theresolution of a grievance,had made arecommendationtoGordonDixon on behalf of a machinist of a wageincrease and possessed,independent of the authorityof Gordon Dixon,authorityto grant timeoff tomachinists and to requirethem to workovertime 324DECISIONSOF NATIONALLABOR RELATIONS BOARDtwo machinists, Fingerlos received overtime compensationfor workin excessof 35 hours per week.3.The alleged unlawful conductThe intraunion proceedingsOn or about January 30, Leon Olson, president ofRespondent, filed charges with the Union against RobertDixon and Earl Dixon alleging that by working behindRespondent's picket line during Respondent's strike againstThe Journal which commenced on January 7, Robert andEarlDixonhad violated Respondent's constitution andbylaws. Thereafter, on or about March 23, RespondentcitedRobert and Earl Dixon to appear before itsinvestigatingcommittee scheduled to convene on March 30to answer charges filed against them by Olson. Subsequent-ly, on or about May 1, Respondent cited Robert and EarlDixon to appear before its trial committee scheduled toconvene on May 11 to answer the charges which had beenfiled againstthem by Olson. On or about June 21, as aconsequenceof action of its membership, Respondentfound Robert Dixon and Earl Dixon guilty of the chargesagainst themand they were expelled from membership.Additionally,Robert and Earl Dixon were each fined$10,000.In a similar manner,on or about April 22, Leon Olsonfiled charges against Ernest Fingerlos alleging that, inviolation of Respondent's constitution and bylaws, Finger-los had crossed the picket line which Respondent hadestablished at The Journal and had returned to work in TheJournal's struck plant. Thereafter, on or about June 25,Fingerloswas cited by Respondent to appear before itsinvestigatingcommittee which was scheduled to meet onJuly 7, for the purpose of answering the charges whichOlson had filedagainst him.Subsequently, on July 23,Respondent cited Fingerlos to appear before its trialcommitteescheduled to meet on August 3. On or aboutAugust 16, Respondent, through action of its membership,found Fingerlos guilty of the charges which had been filedagainst him.He was expelled from membership and fined$10,000.The evidence of record establishes that, as charged byRespondent, Robert and Earl Dixon worked in the employof The Journal at all relevant times on and after January 7,during which period oftimeRespondent was engaging in astrike againstThe Journal and in support thereof wasengagingin picketing at The Journal's San Rafael place ofbusiness.Moreover, the evidence reveals that on and afterMarch 31 Ernest Fingerlos worked behind the picket linewhich had been established at The Journal.144.Union membership benefitsJohn De Martini, first vice president of Respondent,credibly testified that there has been in existence at all timespertinent a fraternal pension plan and a negotiated pensionplan in which, to the extent found below, members ofRespondent and/or employees represented by it partici-pate. The former plan exists by virtue of provisions of theBook of Laws of theInternationalTypographical Unionand the latter plan derives from the terms of collective-bargaining agreements between employers and local unionsof the ITU. The negotiated plan is funded entirely by theemployers pursuant to the terms of the collective-bargain-ing agreement and the benefits under the plan are notdependent upon union membership. De Martini testifiedthat a negotiated plan had beenin effectfor approximately4 or 5 years between Respondent and The Journal. Hetestified that when the strike commenced on January 7, TheJournal ceased making contributions to the negotiatedpension plan.The provisions governing the fraternal pension plan arecontained in article XX of the Book of Laws of the ITU.The basic, enabling provision is as follows:Section 1. Any member of the International Typograph-icalUnion who has reachedthe ageof 60 years andhaving a continuous membership of twenty-five yearsimmediately antedating the time of application and whoisunable to continue in or secure sustaining employ-ment because of age or disability may receive the sum of$100 per month.The provisions relating to the fraternal pension plan alsocontain allowances for payment of pensions to disabledmembers and,inter alia,specifies procedures for applyingand qualifying for pension benefits.Under article XX of the Book of Laws of the ITU, thefollowing provision is contained with respect to mortuarybenefits:Sec.11.Mortuaryclaims shallbe allowed thebeneficiary of any deceased member in good standingunder the following terms and conditions: It is expresslyprovided that the beneficiary of any member shall beentitled to the mortuary benefit should death occurwithin the thirty-day period immediately following theexpiration date of a current working card. (See Section1,Article IX, and Section 2, Article XXIII, Bylaws).Article IX, section 1, provides for the issuance of aworking card to members whose dues are fully paid andarticleXXIII, section 2, specifies the wording and contentof a traveling card which may be issued to members in goodstanding who desire to leave the jurisdiction of the localunion.De Martini further testified there are in existence nohealth plans which derive solely from membership in theITU, or in Respondent. He testified that the health plans inwhich members of ITU participate are negotiated healthplanswhich exist under terms of collective-bargainingagreementswith employers.EarlDixon testified that prior to his expulsion from theUnion he had been a member of the ITU for approximately36 years. He further testified that he had been a vicepresident of an ITU local with which Respondent merged.Earl Dixon continued to be a member of the ITU after themerger and was thereafter a member of Respondent until14The foregoing is based on admissions of record and on evidenceexpulsion and fining of Robert and Earl Dixon and of Ernest Fingerlos isadduced at the hearing.The legality of the proceedings leading to thenot here in issue SAN FRANCISCO TYPOGRAPHICAL UNION325his expulsion in 1970. Earl Dixon testified that at the timeof the hearing he was 62 years of age.15Article XII, section 1, of the Book of Laws of the ITUcontains the obligation to which every person admitted tomembership in the ITU must subscribe. In pertinent partthe article provides, ". . . I will, in good conscience and tothe best of my ability, comply with all the laws, rules,regulationsand decisions of the International Typographi-calUnion and of any subordinate union to which I maybelong...."The most recent collective-bargaining agreement be-tween Respondent and The Journal expired on November2, 1968. Negotiations followed and the strike commenced,as found, on January 7, 1970. There is a dispute, which Ifind unnecessary to resolve, whether the terms of thecollective-bargaining agreement remained in effect until thestrike. It is clear that none of its terms were given effect onor after January 7, 1970.ConclusionsThe issues in this case are, (1) whether Robert and EarlDixon and Ernest Fingerlos were at relevant timessupervisors within the meaning of the Act, and (2) whetherby filing charges against them, citing them to appear at anintraunioninvestigatory committee meeting and a trialcommittee proceeding to answer charges, fining them andexpelling them from membership, all for the reason thatthey worked in the employ of The Journal during theunion-called strike, theRespondent violated Section8(b)(I)(B) of the Act.Initially, I find that Robert and Earl Dixon and ErnestFingerlos were supervisors within the meaning of the Act atallpertinenttimesafter the strike commenced andthroughout the several stages of the intraunion proceedingagainst them.The evidence of record adduced by the General Counsel,and upon which the General Counsel placed entire relianceestablished, I find, that after January 7 and on January 30when charges were preferred against them, Robert and EarlDixon were vested with the array of authority which is theaccepted indicia of supervisory status under Section 2(11)of the Act. I further find that on March 30 and on April 22,respectively, and through the intervening period of time,and thereafter, Ernest Fingerlos was similarly vested withsupervisory authority. Additionally, I find that there iscredible evidence of record sufficient to establish thatduring the period of time ruled relevant as to each, Robertand Earl Dixon and Ernest Fingerlos exercised elements ofsupervisory authority vested in them and that this exerciseof authoritywas sufficient, independently, to establish theirsupervisorystatus.15To the extent that Earl Dixon's testimony inferred that life and healthinsurance benefits and dental care benefitsderived solelyfrom membershipinRespondent,Ireject his testimony Rather, I credit the testimony ofJohn De Martini that these benefits became available to members onlyunder collective-bargaining agreements with employersDe Martini'stestimony in this regard finds support in the absence of any provisions inthe Bookof Laws of the ITUmaking provisions for such benefitsis Sec.2(11) of the Act provides as follows "The term 'supervisor'means any individual having authority,in the interest of the employer, tohire, transfer,suspend,lay off,recall, promote,discharge,assign, reward,The General Counsel correctly contends that under theterms of Section 2(11) of the Act,is the Board has madeclear thatit isthe possession of supervisory authority andnot its exercise that is determinative. 17 Further, the Boardhas found that an individual becomes a supervisor withinthemeaning of the Actifhe possessesjust one of theattributes of supervisory authority delineatedin Section2(11).18 The credible evidence of record reveals that underthe operating and oversight procedures utilized by TheJournal after January 7, Robert and Earl Dixon and ErnestFingerlos were vested with a broad range of supervisoryauthority. It is clear from the record that, in addition tobeing vested with authority to hire personnel to work in thedepartments under their direction-an investiture in whichErnest Fingerlos shared-Robert and Earl Dixon played arole in selecting the composing room work complementwhich was reconstituted after January 7. Further, duringthe relevant period Robert Dixon recalled employees underhisdirection and Earl Dixon had occasion to transfercomposing room employees from one job to another. Therecord evidence also establishes authority on the part ofRobert and Earl Dixon and Ernest Fingerlos to responsiblydirect the work of employeesassignedto them. Thus, whileRobert and Earl Dixon, as well as Ernest Fingerlos,performed some work tasks typically performed byjourneymen, the record makes clear that each was requiredseparately and additionally to control the flow of work, toobserve the work of the rank-and-file employees and tospecify corrections. The work flow from one department toanother was well defined but the work being performed byrank-and-file employees within the department was, therecord suggests, skilled work which was on an order ofdifficulty requiring the exercise of independent judgmenton the part of supervision both as to the identity ofpersonnel who would perform the work tasksand someelements of its actual performance.A further attribute of supervisory authority which wasshared by Robert and Earl Dixon and Ernest Fingerlos wasthe authority to adjust grievances and to make effectiverecommendations with respect to their resolution. Thus, theauthority of each included not only that authority normallyassociated with the typical first step grievance procedurebut included authority to make efficacious recommenda-tions to higher authority.Upon the foregoing considerations, including the find-ings which I make that Robert and Earl Dixon and ErnestFingerlos not only were vested with authority to act onbehalf of The Journalin a mannerwhich constituted themsupervisors within themeaning ofthe Act, but that theyactually, during the periods of time relevant as to each,exercised this authority, I find that each was a supervisorwithin the meaning of Section 2(11) of the Act.19I further find that, by filing chargesagainstRobert andor discipline other employees,or responsibly to direct them,or to adjusttheir grievances,or effectivelyto recommend such action,if in connectionwith the foregoing the exercise of suchauthority isnot of a merely routineor clerical nature,but requires the use of independent judgment."17The Eavey Company,115 NLRB 1779;WaldoRohnertCompany,120NLRB 152,154, at fn. 9.isResearchDesigningService, Inc.,141 NLRB 211isTo find,asRespondent contends,that none of the three was asupervisorwould require the trier of fact to indulge the anomalousassumption that a work force of more than 30 employees could function(Continued) 326DECISIONSOF NATIONALLABOR RELATIONS BOARDEarl Dixon and Ernest Fingerlos,citing each of them toappear before an intraunion committee and a trial tribunalof the Union, and by subjecting each of them to intrauniondisciplinary actions which resulted in an assessment of finesagainst them and their expulsion from membership,Respondent violated Section 8(b)(1)(B) of theAct. Thisfinding is predicated upon an application of the Board'sdecision inSan Francisco-Oakland Mailers'Union No 18,International Typographical Union,172 NLRB No. 252, andupon the Board'ssubsequent decisions inNew MexicoDistrictCouncilof Carpentersand Joiners of America (A.S.Horner,Inc.),177 NLRBNo. 76,andToledo Locals Nos.15-p and272 oftheLithographers and PhotoengraversInternational Union,AFL-CIO (The Toledo Blade Company,Inc.),175 NLRBNo. 173.InSan Francisco Mailersthe Board found that the uniontherein had violated Section 8(b)(1)(B) of the Act byengaging in certain conduct directed towards companysupervisors of a variety similar to that in which Respondenthere engaged.This union conduct included citing thesupervisors to appear before an executive committee of theunion to answer charges of alleged violations by thesupervisorsofprovisionsof the collective-bargainingagreement between the union and the company and offining them for the alleged offenses.In reaching itsdetermination that the union had by these actions violatedSection 8(b)(1)(B), the Board observed:We are in agreement with the Trial Examiner that thecitation of [the supervisors] was not,as contended byRespondent,solely for investigative purposes.We findrather,theRespondent'sactions,including the cita-tions, fines,and threats of citation,were designed tochange the Charging Party'srepresentatives frompersons representing the viewpoint of management topersons responsive or subservient to Respondent'swill.In enacting Section 8(b)(1)(B)Congress sought toprevent the very evil involved herein-union interfer-ence with an employer's control over its own represent-atives. That Respondent may have sought the substitu-tion of attitudes rather than persons, and may haveexerted its pressure upon the Charging Party by indirectrather than direct means,cannot alter the ultimate factthat pressure was exerted here for the purpose ofinterferingwith the Charging Party's control over itsrepresentatives.Realistically,the Employer would haveto replace its foremen or facedefactononrepresentationby them. [Footnote citations deleted.]Subsequently,in theHornercase the Board consideredwhether a union had violated Section 8(b)(1)(B) of the Actby preferring charges, imposing fines and attempting tocollect such fines against a supervisor because, in hiscapacity as a project superintendent he had,inter aha,refused to accede to the union'sdemand that he ceaseworking for an employer not making contributions to theunion's health and welfare fund. The Board found, on thebasis of its decision inSan Francisco Mailersthat the unionover a substantial period of time without first-line supervision As there isno evidenceof recordtowarrant the assumption that officials in thehierarchyofthecompany vested with primary responsibility formanagement of the affairs of the company expended their energy in day-to-day direction of the operating departments I find additional ground forrejectingRespondent'scontention on the supervisory issueSturgeonhad by its conduct violated Section 8(b)(1)(B) of the Act. Inreaching this conclusion the Board noted that the companywas not contractually or otherwise obligated to contributeto the union's health and welfare fund. The Board reasonedthat the union was accordingly "using its internalworkingrules to boycott an employer who did not have a contractwith the [union ] by making it a violation, subject to a fine,for its members to work for such an employer." The Boardconcluded that it was clear that the basic disputeunderlying the disciplinaryaction againstthe superintend-ent was not entirely an intraunion matter but involved anunderlying dispute between the union and the companyand not one between the union and one of its members. TheBoard reasoned that compliance by the superintendent tothe demands of the union which the company was notcontractually obligated to honor "would have had theeffect of depriving the Company of the services of itsselected representatives for the purposes of collectivebargaining or the adjustment of grievances."The inhibiting effect in the context of Section 8(b)(1)(B)of the Act deriving from union disciplinary actions againstsupervisorsvestedwith authority to adjust employeegrievanceswhichwas given demarcation in theSanFrancisco Mailerscase was givenfurther dimension by theBoard inToledoLocalsNos.15-P and 272 of theLithographersandPhotoengraversInternationalUnion,AFL-CIO (The Toledo Blade Company, Inc.), supra.InToledo Bladethe Board adopted the following rationale ofthe Trial Examiner therein:If, therefore, the supervisor has actually been designat-ed as the employer's bargainingor grievance represent-ative (as the Board and the Trial Examiner found in theSan Francisco Mailers'case,and I have also found inthepresentcase),theUnions' discipline of thesupervisor is unquestionably a restraint upon, andcoercion of the employer's continuing its selection of,and reliance upon, the supervisoras its bargaining andgrievancerepresentative and an unfairlabor practicewithin themeaning of Section 8(b)(1)(B) of the Act. Buteven if, as I have also indicated the Board might find inthe presentcase, the disciplined supervisor merely hassuch presentsubstantialother supervisory authority andregular contact with the employees under him as tomake him a natural, possible, future choice of theemployer to handle its grievances as occasion mightarise,his discipline by the union restricts the employer'sfreedom in making that choice and future selection asbargainingor grievance representative and would, inaccordance with thelanguage ofSection 8(b)(l)(B) andthe Board's reasoninginSan Francisco Mailers,alsoconstitutea restraintand coercion of the employer in"the selection of his representatives for the purposes ofcollective bargaining or the adjustmentof grievances."Furthermore,in either of these cases, it is apparent fromthe language of Section 8(b)(1)(B) and from the generalreasoningof the Board inSan Francisco Mailers,thatitElectric Co,166 NLRB 210, 214.Althoughthere is evidenceof recordto reveal thatpoor to January 7both Earland Robert Dixon possessed and exercised aspects ofsupervisoryauthority,Ideem it unnecessary, in context of the instantrecord, to rely onthisevidence to supportmy finding, above made,that they weresupervisors SAN FRANCISCO TYPOGRAPHICAL UNION327is not an essential elementof the unfair labor practices thatthe disciplined supervisor be a compelled union memberunder a union-security clause obtained by the union. It isenough that his actual membership has colorably subjectedhim to the offensive discipline and its effect upon hisemployer's right to rely upon him as a supervisor.[Emphasis supplied.]Proceeding by analogy from the thrust of the Board'sdecision inHornerand taking cognizance of the nature ofthe inhibitions against the exercise of supervisory preroga-tives to handle and adjust employee grievances alluded toinToledo Blade,in conformity with what I deem to be theBoard'smeaningand application of Section 8(b)(1)(B), Iconclude that a labor organization violates that section ofthe Act, and thusengagesin restraint and coercion withinthemeaning of that provision of the Act, by bringingintraunion chargesagainstsupervisors and subjecting themto intraunion proceedings, fines, and ultimate expulsionbecause they worked behind a picket line in the employ oftheir employer during a union-called strike. The violation isconsummated even though, as here, no union-securityarrangementabides to render compulsory the unionmembership of the disciplined supervisor. It is enough thathe was a member of the union when the disciplinary actionswere taken, and that the intraunion sanctions to which hewas subjected were of a character, quality, or gradationsufficient to reasonably have the effect of inhibiting him incarrying out those supervisory grievance handling andcollective-bargainingresponsibilitieswhich had beenentrusted him prior to the initiation of the disciplinaryaction; or to serve as a signal to other supervisors who aremembers of the union that similar discipline might bevisitedupon them by the union for similar "offenses"against it.It is through this chain of causation that theinterferenceand coercion against employer choice which isthe protection accorded by Section 8(b)(1)(B) arises.20 Noris it essentialthat the authority of the disciplined supervisorto adjust grievances derived from a collective-bargainingagreement.Rather,it is sufficientthat the authority vestedin him by his employer extends merely to the adjustment ofpersonal grievancesof employees.2iThese conclusions are consonant with those reached byTrial Examiner George Downing inMilwaukee Printing &Pressmen AssistantsUnion,No.7,TXD-187-70, issuedApril 2, 1970. In reaching his determination that the unionthereinhad violated Section 8(b)(1)(B) for fining asupervisor for crossing the union's picket line, TrialExaminer Downing observed:As the Board has noted, the firing or other discipliningof a management representative will have an inhibitingeffecton his future conduct as a supervisor andrepresentative of the employer and will accordinglyrestraintheemployer from retaining him as itsrepresentative. Such disciplinary measures will also be aclear signalto other foremen, who under the established20DallasMailers Union,Local No 143,and InternationalMailers Union(Dow JonesCompany,Inc),181NLRB No 4921ToledoLocalsNos1S-P and 272 of the Lithographers andPhotoengravers International Union,AFL-CIO (The Toledo Blade Company,Inc), supra22New Mexico DistrictCouncil of Carpentersand Joinersof America,United Brotherhoodof Carpentersand Joinersof America (A S Horner,practice are members of the Union, that they would besubject to similar discipline if they administer thecontractordisposeofgrievances in a mannerdispleasing to the union. Thus the effect of thedisciplinaryaction is to restrain and coerce theemployer within the meaning of Section 8(b)(1)(B) bylimiting its "right at any time to make and rely upon aselection of representatives from an uncoerced group ofsuch supervisors whose loyalty to [it] has not beenprejudiced."DallasMailers'Union etc. (Dow JonesCompany, Inc.),181 NLRB No. 49 quoting fromToledoBlade Company, supra.A similar conclusion as to the violative nature of suchconduct was reached by Trial Examiner Allen Sinsheimer,Jr., in his decision inSan Francisco Typographical Union No.21,InternationalTypographicalUnion,AFL-CIO,TXD-(SF)-134-70.In consideration of the foregoing, I must reject thecontention of the Respondent that no violation of Section8(b)(1)(B)may be found when, as here, the disciplinedsupervisorsare not required to be or remain unionmembers. Each was at the time of the disciplinary actionagainst him a member of Respondent and the inhibitingeffect of the discipline both to the disciplined supervisorsand the Employer was accordingly immediate and direct.Moreover the less direct impact upon the Company'sfutureselections of supervisory personnel who may also be unionmembers when the instant dispute is settled is bothsubstantial and predictable and not merely speculative,particularly in the newspaper industry where the ITU is sovitala force.22 Additionally, I must reject the furthercontention of Respondent that no violation of Section8(b)(1)(B) may be found when an expelled supervisor doesnot desire to regain his union membership. The protectionaccorded by Section 8(b)(1)(B) is the right of an employerto be free from restraint and coercion in the selection of hisrepresentatives, and the impact upon this freedom is not tobemeasured solely by its immediate effect upon thedisciplined supervisor.23Similarly, I find without merit Respondent's contentionthat a proper balancing of interests as between the right of aunion through intraunion disciplinary proceedings andfines to preserve itself and the 8(b)(1)(B) protection givenemployers in the selection of bargaining and grievancehandling representatives requires Board sanction of theconduct of Respondent herein. Where, as here, the purposeand effect of the disciplinary action was such as to affectnot only the relationship between the union and itsmembers, but related closely to strike activity and thus toan underlying dispute between the union and the company,the Board has balanced the interests to which Respondentalludes in favor of the statutory policy of allowing theemployer an unimpeded choice of representatives forcollective bargaining and the settlement of gnevances.24Moreover, to the extent that Respondent would broadenInc),176 NLRB No 105,New Mexico District Council of Carpenters andJoiners of America (A S Horner, Inc),177 NLRB No 7623SanFrancisco-OaklandMailers'UnionNo.18,InternationalTypographicalUnion,supra,ToledoLocalsNos 15-P and 272 of theLithographers and PhotoengraversInternationalUnion,AFL-CIO (TheToledo Blade Company, Inc), supra24NewMexico District Council of Carpenters and Joiners of America (A(Continued) 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe applicability of Section 8(b)(I) through an analogizedapplication of decisions legitimizing union discipline in thearea of picket line and decertification petitiondisciplinaryfines25 to incorporate the proviso in Section 8(b)(1)(A) toSection 8(b)(1)(B) as well,it is essential to concludethat theBoard has already pronounced its policy and view.26Accordingly, in view of the foregoing I find that by andthrough the separate acts of discipline imposed againstRobert Dixon, Earl Dixon, and Ernest Fingerlos, as allegedin the complaint, Respondent violated Section 8(b)(1)(B) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of TheJournal,described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(b)(1)(B) of the Act,I shall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.San FranciscoTypographical Union No.21, Interna-tional TypographicalUnion, AFL-CIO,is a labor organi-zation within the meaning of Section2(5) of the Act.2.CaliforniaNewspapers,Inc.,d/b/a San RafaelIndependent Journal has been at all times material hereinan employer engaged in commerce within the meaning ofSection2(2), (6) and (7) of the Act.3.By restraining and coercing California Newspapers,Inc.,d/b/a San Rafael Independent Journal in theselection of representatives for the adjustment of griev-ances,the Respondent has engaged in andis engaging inunfair labor practices within the meaning of Section8(b)(IXB) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Uponthe foregoing findings of fact,conclusions of law,S Horner, Inc.), supra;San Francisco-Oakland Mailers' Union No 18,International Typographical Union,supra.25 SeeN L.R.B.v. Allis-Chalmers,388 U.S. 175;MachinistsLodge No405 [Boeing Co J,185 NLRBNo 23;Local4186,United Steelworkers ofAmerica,AFL-CIO (McGraw EdisonCompany,etc.),181 NLRB No 16226SanFrancisco-OaklandMailers'UnionNo 18,InternationalTypographicalUnion,supra,ToledoLocalsNos 15-P and272 of theLithographersand Photoengravers InternationalUnion,AFL-CIO (TheToledo BladeCompany,Inc), supra;New Mexico DistrictCouncil ofCarpenters and Joiners of America;United Brotherhoodof Carpenters andJoiners of America(A.S. Horner,Inc), supra.and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 27ORDERRespondent, San Francisco Typographical Union No.21, International Typographical Union, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a) In any mannerrestrainingor coercing CaliforniaNewspapers, Inc., d/b/a San RafaelIndependent Journalin the selection of representatives for the purposes ofcollective bargaining or the adjustment of grievances.(b) Fining or otherwise disciplining Supervisors Robertand Earl Dixon and Ernest Fingerlos because of theirconduct and performance of work as the selectedrepresentatives of California Newspapers, Inc., d/b/a SanRafael Independent Journal for the purposes of collectivebargaining or the adjustment of grievances.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Rescind any fines,suspensions, expulsions, or otherdisciplinary acts that may have been taken against Robertand Earl Dixon and Ernest Fingerlos, and excise andexpunge all records or other evidence in the files ofRespondent resulting from charges and proceedingsbrought against Robert and Earl Dixon and ErnestFingerlos because of their working for the CaliforniaNewspapers, Inc., d/b/a San Rafael Independent Journalduring the course of the strike called by the Respondent.(b)Advise the said Robert and Earl Dixon and ErnestFingerlos, inwriting, thatRespondent has taken theaforesaid action in compliance with paragraph 2(a) aboveand that it will cease and desist from the actions forbiddenin paragraphs 1(a) and (b) of this Order.(c) Post at its office andat all meetinghalls copies of theattached notice marked "Appendix B."28 Copies of saidnotice, on forms to be provided by theRegionalDirectorforRegion 20, shall be duly signed and posted by anauthorized representative of Respondent immediately uponreceipt thereof, and shall bemaintained, in conspicuousplaces, including all places where notices to members arecustomarily posted for 60 consecutive days thereafter.Reasonable steps shall be taken toinsurethat the noticesare not altered, defaced, or covered by any other material.(d)Mail or deliver to the Regional Director for Region 20signed copies of said notice for posting by the Company,the Company willing.(e)Notify the Regional Director for Region 20, in27 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings, conclusions,and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations,be adopted by theBoard andbecomeits findings,conclusions, and Order,and all objections theretoshall be deemed waived for all purposes.28 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourtofAppealsEnforcing an Order of the National Labor Relations Board." SAN FRANCISCO TYPOGRAPHICAL UNION329writing, within 20 days from the date of the receipt of thisDecision, what steps have been taken to comply herewith 2929 In the event that this recommendedOrder is adopted by the Boardfrom the date of this Order,what steps the Respondent has taken toafter exceptions have been filed,this provision shall be modified to read'complyherewith ""NotifytheRegional Director for Region 20, in writing,within 20 days